742 F.2d 1279
UNITED STATES of America, Plaintiff-Appellee,v.William Howard CROSS, Sr., Defendant-Appellant.
No. 81-7783.
United States Court of Appeals,Eleventh Circuit.
Sept. 27, 1984.

Joe D. Whitley, U.S. Atty., Samuel A. Wilson, Jr., Asst. U.S. Atty., Macon, Ga., Mervyn Hamburg, Atty., Appellate Section, Crim. Div., Washington, D.C., for plaintiff-appellee.
Theodore S. Worozbyt, William A. Morrison, Atlanta, Ga., for defendant-appellant Cross, Sr.
Appeal from the United States District Court for the Middle District of Georgia.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOHNSON and ANDERSON, Circuit Judges.*

BY THE COURT:

1
The United States Supreme Court, --- U.S. ----, 104 S. Ct. 3580, 82 L. Ed. 2d 879, having on July 5, 1984, vacated the opinion and judgment of this Court rendered June 30, 1983, 708 F.2d 631, and remanded the case for further consideration in light of Hobby v. United States, 468 U.S. ----, 104 S. Ct. 3093, 82 L. Ed. 2d 260 (1984), it is ORDERED that the judgment of the district court, 516 F. Supp. 700 rendered in this cause is


2
AFFIRMED.



*
 Honorable James P. Coleman, United States Circuit Judge for the Fifth Circuit, sat as a member of the panel designated to hear this case.  Judge Coleman has since resigned as a United States Judge